Citation Nr: 0614049	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  96-43 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran was on active service with the Air Force from 
December 1962 to December 1969 and on active service with the 
Air National Guard from August 1980 to June 1981.  He also 
served on active duty for training (ACDUTRA) with the Navy 
Reserves from March to May 1991, from June to August 1991, 
and from March to April 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The veteran has had longstanding recurrent depressive 
episodes along with hypomanic episodes that began at least in 
1984.  

  
CONCLUSION OF LAW

The veteran's bipolar disorder was not incurred in or 
aggravated in active naval or air service.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102,  3.303 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

The veteran has a current diagnosis of bipolar II disorder as 
described in DSM-IV paragraph 296.89.  But there is no 
competent medical evidence that the veteran's disorder was 
incurred or aggravated in service.  

The available service medical records (SMRs) for the veteran 
reflect no onset of a mental disorder during active service.  
In the SMRs from September 1962 through December 1969, the 
veteran was not treated for any mental disorder.    At the 
veteran's physical exam for discharge from active duty in 
December 1969, the veteran denied depression, serious worry, 
and nervous trouble.  The examiner indicated the veteran's 
psychiatric health was normal and did not note any mental 
disorder.  

As for his second period of active duty from August 1980 to 
June 1981 in the Air National Guard, his SMRs are not 
available despite repeated attempts to obtain them.  The 
veteran submitted no medical records from this period of 
active duty showing that his bipolar disorder began then.  
The veteran testified under oath that he was first treated 
for a mental disorder in 1980 or 1981.  Although the veteran 
is competent to testify about what symptoms he might have 
experienced then, since he is a lay person, his testimony 
about what disorder was incurred during active service is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).   There is no 
medical evidence that shows the veteran's bipolar disorder 
was incurred during active service.   
When a disease is diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The evidence 
does not support such a finding here.  The record contains 
annual medical history and physical examination reports from 
1970 through 1976.  In each of those signed reports, the 
veteran denied depression, serious worry, and nervous 
trouble.  The examiner indicated the veteran's psychiatric 
health was normal and did not note any mental disorder.  

The first time there is any indication of mental disorder is 
in March 1984 when the veteran had taken Elavil and Tofranil 
with alcohol and slept through the day he was required to 
report for temporary active duty.  The April 1984 mental 
health consultation report notes that the veteran had 
consulted a civilian for treatment of depression in November 
1983, after his long-term relationship had ended.  The 
examiner's impression was that the veteran had adjustment 
disorder with depressed mood resolving, which appeared to be 
related to mid-life issues and recent losses.  

In June 2002, the veteran was given a VA Compensation & 
Pension exam.  The VA examiner looked at the veteran's SMRs, 
VA treatment records, and other evidence in the claims file 
and conducted a mental disorder examination of the veteran.  
Based on the veteran's long-standing recurrent depressive 
episodes with hypomanic episodes, the VA examiner diagnosed 
the veteran with bipolar II disorder, described at paragraph 
296.89 of the DSM-IV (Recurrent Major Depressive Episodes 
with Hypomanic Episodes).  The VA examiner explained that 
with respect to the period prior to 1984, there was no way to 
be certain about the actual onset of bipolar disorder without 
resorting to speculation.  But in view of the evidence on 
record, the examiner concluded with reasonable certainty that 
the veteran's depressive episodes began at least in 1984.  

The record supports that conclusion.  No medical evidence 
places the onset of any mental disorder prior to 1984.  The 
December 1992  notes of a social worker indicate that the 
veteran had been diagnosed with major depressive disorder and 
then bipolar disorder in 1979-85.  In the report for the 
veteran's June 1993 VA examination, paragraph 3 of the 
medical history notes that a depressive episode was diagnosed 
in 1968.  Similarly, in a November 1995 VA consultation 
report, the examiner noted that the veteran had been 
diagnosed with bipolar affective disorder since 1979.  But 
information provided by the veteran and merely recorded by a 
medical examiner is not competent medical evidence of the 
onset of the veteran's mental disorder.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish service 
connection).  

The only competent medical evidence to address the onset of 
the veteran's current mental disorder is that it is not 
possible to set the date of onset earlier than 1984.  Since 
the veteran's last period of active duty ended in June 1981, 
the veteran's mental disorder was not incurred during active 
service.  Nor is the benefit-of-the-doubt doctrine of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 applicable when, 
as here, the only competent medical evidence is against the 
claim. 

In his substantive appeal, the veteran complained that the RO 
used the wrong periods of service in considering his service 
connection claim.  The RO identified the veteran's military 
service as from December 1962 to December 1969 and from 
August 1980 to June 1981.  The Air Force confirmed that those 
were the veteran's periods of active duty. 

The veteran asserts that his periods of active duty for 
training (ACDUTRA) in the Naval Reserves should have been 
considered.  But for purposes of service connection, the 
disability must have been incurred or aggravated in the line 
of duty in active military, naval, or air service.  38 C.F.R. 
§ 3.1(k).  As relevant here, "active naval service" 
includes only those periods of ACDUTRA during which an 
individual is disabled from a disease incurred in or 
aggravated by the line of duty.  38 U.S.C.A. § 101(24)(B); 
38 C.F.R. § 3.6(a).  No disability was incurred during the 
veteran's ACDUTRA periods (March to May 1991, June to August 
1991, and March to April 1992)  because the veteran's mental 
disorder existed in 1984, well before those periods.  


Nor was the veteran's mental disorder aggravated during 
ACDUTRA periods.  The service medical records from his 
ACDUTRA periods contain no complaints or treatment of any 
mental disorder.  The veteran testified at his hearing that 
his episodes of depression would happen in a cyclical 
fashion, every four or five months without rhyme or reason.  
In all the VA treatment records from June 1993 to December 
2005, neither the veteran nor any examiner has suggested that 
the veteran's mental disorder was aggravated by his brief 
periods of ACDUTRA service.  Nor have the veteran or his 
representative raised that argument on appeal.  

Duties to Notify and to Assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must request that the 
claimant provide VA with any evidence in his or her 
possession that pertains to the claim.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

The RO's April 2003 and February 2004 letters describing the 
evidence needed to substantiate the veteran's claim were 
timely mailed well before the December 2005 Supplemental 
Statement of the Case denying the veteran's claim.  The April 
2003 letter described the evidence necessary to substantiate 
a service-connection claim, identified what evidence VA had 
collected and was trying to obtain, and requested the veteran 
to send in particular documents and information to support 
his claim.  The February 2004 letter informed the veteran of 
the status of his claim and explicitly asked the veteran to 
send the RO any evidence or information he had pertaining to 
his appeal.  

The RO's letters did not, however, address what evidence was 
needed with respect to the rating schedule or the effective 
date for service connection for a disability of bipolar 
disorder.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(since the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  This veteran, however, was not 
harmed by that omission because service connection was 
denied, rendering moot the issues relating to rating criteria 
and the effective date of an award.  VA thus met is duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met that duty here.  The veteran was 
provided with mental disorder examinations in June 1993 and 
in June 2002.  He was given a hearing before a Board member 
so that he could present sworn testimony to support his 
claim.  VA obtained the VA medical treatment records for all 
periods identified by the veteran.  VA also obtained the 
veteran's service medical records (SMRs) that relate to his 
1962 to 1969 period of active service, June to August 1991 
ACDUTRA period, and March to April 1992 ACDUTRA period.  In 
addition, SMRs from his inactive reserves service were 
obtained, namely, physical examination records for the years 
1970 through 1976, medical treatment records for March 
through May 1985, and SMRs for May 1992.  

VA sought, but was unable to obtain, SMRs relating to the 
veteran's August 1980 to June 1981 period of active service 
in the Air National Guard.  The RO submitted requests in 
September 1996 and October 2001 to the National Personnel 
Records Center (NPRC) asking for the veteran's Air Force 
SMRs, but negative replies were received.  Maxwell AFB 
Hospital was contacted directly by the RO in September 1996 
and by the Appeals Management Center (AMC) in February 2004 
for SMRs but it replied that no records were found for the 
veteran.  In April 2004, the AMC wrote to the Air Reserves 
Personnel Center (ARPC) requesting the veteran's SMRs.  
Follow-up requests were sent in November 2004 and March 2005.  
In June 2005, the ARPC replied that it had no documents 
relating to the veteran.  

Similarly, VA sought, and was unable to obtain, SMRs relating 
to the veteran's  March to May 1991 ACDUTRA period with the 
Naval Reserves.  In August 1998, December 1998, and October 
2001, the RO requested the veteran's Air Force SMRs from the 
NPRC and received negative replies each time.  In February 
1999, the RO sought the microfiche records of the veteran's 
flight examinations and received copies of the microfiche, 
which did not contain records for the March to May 1991 
ACDUTRA period.  

VA informed the veteran of its difficulty in obtaining these 
records in August 2004 and asked the veteran to supply the 
missing records if he had them.  38 U.S.C.A. § 5103A(b)(2).  
The veteran also was unable to obtain these records himself.  
Where a federal agency has advised VA that the requested 
records do not exist or that the custodian does not have 
them, VA may conclude that further efforts to obtain the 
records would be futile and may end its efforts to locate 
them.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(2).  
VA has met its duty to assist the veteran in obtaining 
evidence to support his claim.  


ORDER

Service connection for bipolar disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


